Citation Nr: 0032172	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran had more than 20 years of active service, with 
verified active duty from September 1946 to February 1947 and 
from July 1965 to July 1969.  He died on May [redacted], 1998.  
The death certificate indicates that the immediate cause of his 
death was carcinoma of the colon.  The appellant herein is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claims.

The veteran was medically retired from the military in 1969.  
Among the disabilities listed on his medical board 
examination report is peptic ulcer disease, status post 
staple closure of perforation in 1958 and status post 
vagotomy and pyloroplasty, 1964.  On the veteran's retirement 
from service, he filed a claim for compensation benefits.  A 
VA examination was scheduled, and the veteran reported for 
the examination, but he stated that he did not want to 
complete it.  The RO notified the veteran that he would have 
to complete an examination in order to determine entitlement 
to VA benefits, and told him to let the RO know if he was 
ever willing to report for an examination, so that one could 
be scheduled for him.  There is no further indication from 
the veteran of willingness to report for examination.

In January 1970, the veteran requested a rating for civil 
service preference purposes, and the RO issued a rating 
showing peptic ulcer disease to be service connected and 
evaluated as less than 10 percent disabling.  There is no 
further communication from the veteran of record.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  

The appellant contends that the veteran had all the symptoms 
of stomach cancer in service.  As he died of colon cancer, 
she contends that his death was service connected.  There is 
of record no medical evidence to support her contentions.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

The veteran's cause of death was colon cancer, and it is 
therefore likely that he had medical treatment for that 
condition.  He was medically retired from military service 
with peptic ulcer disease, and it may be that there are post-
service treatment records relating to that condition.  The 
appellant should be notified of the importance of these 
records to her claim and should be asked to provide 
identifying information and releases so the records may be 
requested.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA's duty consists of notifying the claimant of any 
information including medical evidence that has not been 
provided which is necessary to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103(a)).  Here, the record does not contain 
sufficient medical evidence to support the appellant's 
contention that the veteran had stomach cancer in service or 
that his colon cancer was related to any disability he had in 
service.  Nor is there any evidence showing that the 
veteran's fatal carcinoma of the colon was manifest during 
service or during the first post-service year.  Accordingly, 
the RO should notify the appellant and her representative 
that this evidence is necessary to substantiate the claim and 
ask that she provide such evidence. 

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to her claim, this 
case is REMANDED to the RO for the following development:

1.  Request that the appellant provide a 
list of those from whom the veteran 
received private medical treatment since 
his discharge from service, to include 
those from whom he received treatment for 
carcinoma of the colon and peptic ulcer 
disease.  The appellant should provide the 
complete names, addresses, and approximate 
dates of treatment, and signed releases so 
the RO may request the veteran's treatment 
records.  Associate all records received 
with the claims file.  If any request for 
private treatment records is unsuccessful, 
notify the appellant and her 
representative so that she may obtain and 
present the veteran's treatment records, 
in keeping with her ultimate 
responsibility to present evidence in 
support of her claim.

2.  Request that the appellant provide the 
names of all VA medical centers from which 
the veteran received treatment for 
carcinoma of the colon and peptic ulcer 
disease after his separation from service, 
as well as the approximate dates of 
treatment.  When the appellant has 
provided this information, obtain and 
associate with the claims file all VA 
treatment records since service.  All 
records maintained are to be requested, to 
include examination reports, treatment 
records, biopsy reports, laboratory test 
results, radiographic studies, progress 
notes, and hospitalization records.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another location, 
that information should be provided to the 
RO so that appropriate follow-up may be 
made.  

3.  Notify the appellant and her 
representative that she may submit a 
medical opinion that supports her claim 
that the veteran had colon cancer in 
service, or that it developed to a 
compensable degree within a year of 
retirement from service, or that colon 
cancer was related to any disease or 
injury in service.  A detailed medical 
rationale for the opinion should be 
provided, to include detailing what 
medical records were reviewed in order to 
reach the opinion. 

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Review all evidence developed above.  
If the evidence of record indicates that 
the veteran's colon cancer may have been 
associated with his active military 
service, but the file does not contain 
sufficient evidence for a decision, submit 
the claims folder to an appropriate VA 
physician for review and for an opinion 
whether it is at least as likely as not 
that the veteran's carcinoma of the colon 
was related to any disease or injury in 
service.  The medical rationale for all 
opinions is to be given.

6.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Readjudicate the appellant's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
8.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The claim of entitlement to Chapter 35 Dependents' 
Educational Assistance is deferred pending the forgoing 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

